        Case 1:20-cv-02770-ALC Document 10 Filed 04/29/20 Page 1 of 13




Mark David Hunter, Esquire
Jenny Johnson-Sardella, Esquire
HUNTER TAUBMAN FISCHER & LI LLC
2 Alhambra Plaza, Suite 650
Coral Gables, Florida 33134
Tel: (305) 629-1180
Fax: (305) 629-8099
E-mail: mhunter@htflawyers.com
        jsardella@htflawyers.com

Attorneys for Plaintiffs



                               UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF NEW YORK



 OPERADORA KAU-KAN, a foreign              Civil Action No.: 20-cv-2770
 corporation, BENJAMIN BEJA
 LEZAMA, a foreign individual,
 MARIANA PINTO ESCANDON, a
 foreign individual, DALAMAN               FIRST AMENDED COMPLAINT
 MANAGEMENT CORP., a foreign               AND DEMAND FOR JURY TRIAL
 corporation, DE LORENZO
 HOLDINGS CORP., a foreign
 corporation, FERNANDO BEDOYA
 ALIPAZ, a foreign individual, and
 NICOLAS BEDOYA ALIPAZ, a
 foreign individual,

                Plaintiffs,

 v.

 PRODIGY NETWORK, LLC, a
 Delaware limited liability
 company, and RODRIGO NIÑO, an
 individual,


                 Defendants.
         Case 1:20-cv-02770-ALC Document 10 Filed 04/29/20 Page 2 of 13



       Plaintiffs Operadora Kau-Kan (“Operadora”), Benjamin Beja Lezama (“Mr. Beja”),

Mariana Pinto Escandon (“Ms. Escandon”), Dalaman Management Corp. (“Dalaman”), De

Lorenzo Holdings Corp. (“De Lorenzo”), Fernando Bedoya Alipaz (“Mr. F. Bedoya”), and

Nicolas Bedoya Alipaz (“Mr. N. Bedoya”) (collectively, “Plaintiffs”), by and through their

undersigned counsel, hereby file this First Amended Complaint against Defendants Prodigy

Network, LLC (“Prodigy”) and Rodrigo Niño (“Niño”) (collectively, “Defendants”).                 In

furtherance of the same, Plaintiffs allege as follows:

                                     NATURE OF ACTION

       1.      Plaintiffs bring this action to recover damages arising out of Defendants’ fraudulent

misrepresentations and breaches in connection with a certain secured non-recourse promissory

note, security agreement and subscription for secured promissory note.

                                             PARTIES

       2.      Operadora is a foreign corporation organized and existing under the laws of

Mexico, with its principal place of business in Mexico.

       3.      Mr. Beja is domiciled in Mexico City, Mexico.

       4.      Ms. Escandon is domiciled in Mexico City, Mexico.

       5.      Dalaman is a foreign corporation organized and existing under the laws of the

British Virgin Islands, with its principal place of business in the British Virgin Islands.

       6.      De Lorenzo is a foreign corporation organized and existing under the laws of the

British Virgin Islands, with its principal place of business in the British Virgin Islands.

       7.      Mr. F. Bedoya is domiciled in Santa Cruz de la Sierra, Bolivia.

       8.      Mr. N. Bedoya is domiciled in Santa Cruz de la Sierra, Bolivia.

       9.      Defendant Prodigy is a Delaware limited liability company with its principal


                                                  2
             Case 1:20-cv-02770-ALC Document 10 Filed 04/29/20 Page 3 of 13



place of business in New York, New York. Upon information and belief, none of Defendant

Prodigy’s members are citizens of Mexico, the British Virgin Islands, or Bolivia.

           10.      Defendant Niño is domiciled in New York, New York and is Defendant Prodigy’s

manager.

                                           RELEVANT NON-PARTY

           11.      Lisandro Videla (“Mr. Videla”), upon information and belief, is Defendant

Prodigy’s Vice President of Distribution.

           12.      Leonard Chinchay (“Mr. Chinchay”), upon information and belief, is Defendant

Prodigy’s Vice President of Client Relations.1

                                        JURISDICTION AND VENUE

           13.      This Court has subject matter jurisdiction over the parties and over the subject

matter of this action pursuant to 28 U.S.C. § 1332(a)(2) because the action is between citizens of

different states and the matter in controversy exceeds $75,000.

           14.      This Court has personal jurisdiction and venue in this Court is proper pursuant

to Section X of the applicable Subscription Agreement, which provides, in relevant part:

           This Subscription Agreement shall be governed by the laws of the State of
           New York. Each party irrevocably agrees to submit to the exclusive
           jurisdiction of the state and federal courts situation in New York City, New
           York over any claim arising under or in connection with this Subscription
           Agreement.

           15.      Venue is also proper pursuant to 28 U.S.C. § 1391 because Defendants

maintain their principal place of business, and a substantial part of the events giving rise to

the claim occurred, in the Southern District of New York.




1
    Mr. Videla and Mr. Chinchay are collectively referred to as the “VPs.”
                                                           3
           Case 1:20-cv-02770-ALC Document 10 Filed 04/29/20 Page 4 of 13



                                         FACTUAL ALLEGATIONS

         16.      Defendant Prodigy is engaged in providing real estate investment opportunities to

global clients and operates several of its real estate investments through its various subsidiaries

and affiliates.

         17.      Beginning in or about January 2019, Defendant Prodigy’s sales agents provided

Plaintiffs with an opportunity to invest in Defendant Prodigy’s offering of a $5 million secured

non-recourse promissory note.

         18.      In presenting the offer, Defendant Prodigy claimed it was issuing a $5 million

secured promissory note for the purpose of making a bridge loan to 84 William Street JV, LLC

(the “JV”), the sole owner of the equity interest in AKA Wall Street, a 137-unit extended-stay

hotel located at 84 William Street, New York, New York (the “Project”).

         19.      The purpose of the bridge loan was to capitalize Defendant Prodigy’s 90% share

of a member loan to the JV in order to satisfy certain pay-down and interest reserve

requirements that were requested by the JV’s lenders as a condition to each loan’s extension.

The term of the planned bridge loan was six (6) months with one six (6) month extension and

would be repaid through a refinancing that was planned for the summer of 2019.

         20.      In order to make an investment in Defendant Prodigy’s offering of a $5 million

secured non-recourse promissory note, Plaintiffs were required to execute a subscription

agreement.

         21.      In or between January 2019, and March 2019, Plaintiffs entered into the Prodigy

Network, LLC Subscription Documents (Subscription For Secured Promissory Notes) (the

“Subscription Agreement”) and invested $4.01 million (“Subscription Amount”).2 By entering


2 Operadora invested $1 million. Mr. Beja and Ms. Escandon invested $500,000. Dalaman invested $1 million. De Lorenzo
invested $710,000. Mr. F. Bedoya invested $400,000. Mr. N. Bedoya invested $400,000.
                                                            4
          Case 1:20-cv-02770-ALC Document 10 Filed 04/29/20 Page 5 of 13



into the Subscription Agreement, Plaintiffs agreed to purchase that certain secured non-recourse

promissory note dated, January 7, 2019 (“Non-Recourse Note”), and contribute the Subscription

Amount.

        22.     The Non-Recourse Note, including the outstanding principal and any accrued

unpaid interest, was due and payable six (6) months from January 7, 2019 (the “Issue Date”),

unless extended an additional six (6) months at Defendant Prodigy’s discretion.

        23.     The Subscription Agreement required that the subscriber, or Plaintiffs,

acknowledge that, prior to acceptance and approval of the Subscription Agreement and any

issuance of a secured note under the Subscription Agreement, a form of secured note and a copy

of the security agreement relating to the secured notes would be made available to Plaintiffs.

        24.     Accordingly, in order to secure the prompt and complete payment of the

indebtedness and performance of the obligations under the Non-Recourse Note, Defendant

Prodigy, pursuant to the Subscription Agreement, advised Plaintiffs that Defendant Prodigy

entered into a security agreement relating to the Non-Recourse Note (“Security Agreement”),

wherein Plaintiffs would be a secured party.

        25.     Pursuant to the Security Agreement, Defendant Prodigy granted Plaintiffs, as a

secured parties, a continuing security interest in all of Defendant Prodigy’s right, title and

interest in the secured promissory note payable by the JV to Defendant Prodigy (“Pledge Note”),

together with the proceeds thereof (the “Collateral”), including payments of the principal and

any interest.

        26.     Prior to entering into the Subscription Agreement in or about January 2019,

Defendant Prodigy advised Plaintiffs Operadora, Mr. Beja, Ms. Escandon, and Dalaman,

through Mr. Videla, and Plaintiffs De Lorenzo, Mr. F. Bedoya, and Mr. N. Bedoya, through Mr.


                                                5
         Case 1:20-cv-02770-ALC Document 10 Filed 04/29/20 Page 6 of 13



Chinchay, that the Pledge Note was fully-executed and that Plaintiffs had a vested interest in the

Collateral. The VPs were always sure to advise investors, including Plaintiffs, that they spoke

for Defendant Niño and with Defendant Niño’s approval and knowledge. Defendant Niño

informed the VPs that the Pledge Note was fully-executed knowing that the VPs would advise

Plaintiffs of the same. However, the Pledge Note was never executed.

       27.     Defendant Prodigy knew at the time it represented to Plaintiffs that the Pledge

Note had been executed that such representation was false. After making their investments,

Plaintiffs became aware that the Pledge Note was never executed when Plaintiffs received a

copy of the unexecuted Pledge Note from Defendant Prodigy in or about November 2019.

Plaintiffs would not have made its investment pursuant to the Subscription Agreement if it

knew that Defendant Niño had knowingly misrepresented that the Pledge Note was executed.

       28.      Plaintiffs learned that Defendant Prodigy was experiencing difficulties meeting

its financial obligations relating to the Project as well as other projects under its control, due to

mismanagement and other questionable business practices.

       29.     Defendant Prodigy was experiencing cash difficulties because of Defendant

Niño’s poor management and irresponsible financial practices. In addition, Defendant Prodigy

and Defendant Niño are the alter egos of one another because corporate formalities were not

observed, and because Defendant Prodigy’s profits were utilized to fund Defendant Niño’s

personal expenses and distributions.

       30.     According to a statement issued by Defendant Prodigy in or about June 2019,

the New York projects were operating below the original performance projections and, as a

result, Defendant Prodigy had to contribute $2 million towards working capital, manager loans,

and withholding collection of asset management fees, to cover current and future debt obligations


                                                  6
           Case 1:20-cv-02770-ALC Document 10 Filed 04/29/20 Page 7 of 13



relating to the projects, including AKA Wall Street.3

         31.      Upon information and belief, Defendant Prodigy’s insolvency is imminent, and

Defendants have utilized Plaintiffs’ investment for purposes other than those relating to the

Project in violation of the terms of the Subscription Agreement, Non-Recourse Note, and

Security Agreement.

                                   COUNT I – BREACH OF CONTRACT

         32.      Plaintiffs repeat the allegations contained in Paragraphs 1 through 31 as if fully

set forth herein.

         33.      Plaintiffs entered into a valid and binding contract with Defendants upon

executing the Subscription Agreement, whereby Plaintiffs were entitled to receive its respective

initial investment plus interest.

         34.      Plaintiffs executed the Subscription Agreement and timely paid the Subscription

Amount to purchase the Non-Recourse Note issued by Defendant Prodigy. Upon Defendant

Prodigy’s acceptance of Plaintiffs’ executed Subscription Agreement, Plaintiffs were deemed to

have executed the Non-Recourse Note and Security Agreement.

         35.      Plaintiffs fully performed their obligations under the Subscription Agreement.

         36.      According to its terms, the Non-Recourse Note became due and payable six (6)

months from the Issue Date, unless extended an additional six (6) months at Defendant Prodigy’s

discretion (the “Maturity Date”). However, Defendants have failed to repay Plaintiffs’ respective

investment pursuant to the Subscription Agreement and Non-Recourse Note by the Maturity Date.

         37.      As a result of Defendant Prodigy’s conduct, Plaintiffs have been damaged.




 3Plaintiffs have been further informed that many of Defendant Prodigy’s business units in 2018 and 2019 significantly
 underperformed against their budgets due to potential mismanagement.
                                                             7
         Case 1:20-cv-02770-ALC Document 10 Filed 04/29/20 Page 8 of 13



                        COUNT II – FRAUDULENT INDUCEMENT

        38.     Plaintiffs repeat the allegations contained in Paragraphs 1 through 37 as if fully

set forth herein.

        39.     Defendants knowingly misrepresented to Plaintiffs that the Pledge Note was fully-

executed prior to Plaintiffs execution of the Subscription Agreement.

        40.     Defendants knowingly misrepresented this fact during a conference call on or

about January 30, 2019. The misrepresentations described herein were communicated to

Plaintiffs in an effort to induce Plaintiffs to enter into the Subscription Agreement and agree to

pay the Subscription Amount to purchase the Non-Recourse Note. (See ¶¶ 25, 26 and 27).

        41.     Whether the Pledge Note had been executed was material to Plaintiffs in

connection with its decision to invest.

        42.     Defendants knew that this material misrepresentation was false at the time they

communicated this information to Plaintiffs.

        43.     Plaintiffs would not have invested if it had known of this material misstatement

regarding the non-binding effect of the Pledge Note.

        44.     Plaintiffs reasonably relied on the material misstatement that the Pledge Note was

fully-executed when Plaintiffs invested in the Non-Recourse Note.

        45.     Plaintiffs could not have discovered the truth of Defendants’ misstatements and

omissions through the exercise of ordinary diligence because the information was either kept

confidential or known only by Defendants.

        46.     Plaintiffs have not received a return of the Subscription Amount plus the

appropriate interest as set forth in the Subscription Agreement, Non-Recourse Note and Security




                                                 8
         Case 1:20-cv-02770-ALC Document 10 Filed 04/29/20 Page 9 of 13



Agreement. As a result, Plaintiffs have been damaged as a proximate result of Defendants’

fraudulent inducement.

        47.     Because Defendants engaged in their fraudulent conduct willfully and

maliciously, and with the intent to damage Plaintiffs, Plaintiffs are entitled to an award of

damages, including punitive damages.

                                    COUNT III – CONVERSION

        48.     Plaintiffs repeat the allegations contained in Paragraphs 1 through 47 as if fully

set forth herein.

        49.     At all relevant times, Plaintiffs continue to have rights in and are entitled to the

return of their investment funds.

        50.     In or between January 2019, and March 2019, Plaintiffs were instructed to

transfer the Subscription Amount to Defendant Prodigy upon Defendant Prodigy’s acceptance of

the Subscription Agreement.

        51.     As stated above, Defendant Niño and Defendant Prodigy are alter egos of each

other because Defendant Niño failed to observe corporate formalities when he commingled funds

and used investment funds in Defendant Prodigy’s accounts, including Plaintiffs’ funds, to fund

Defendant Niño’s personal expenses. See ¶ 29.

        52.     Defendants, by their wrongful acts, conspired to illegally take, and did illegally

take funds which was rightfully owned by Plaintiffs and converted such funds for their own use

and benefit.

        53.     Defendants' wrongful acts included, but were not limited to, using Plaintiffs’

funds to pay Defendant Niño’s personal expenses.




                                                   9
         Case 1:20-cv-02770-ALC Document 10 Filed 04/29/20 Page 10 of 13



         54.    By reason of the foregoing, Plaintiffs have sustained damages in an amount to be

determined at trial.

                            COUNT IV – COMMON LAW FRAUD

         55.    Plaintiffs repeat the allegations contained in Paragraphs 1 through 54 as if fully

set forth herein.

         56.    Defendants knowingly misrepresented to Plaintiffs that they were investing in an

interest in the Non-Recourse Note pursuant to the Subscription Agreement while Defendants

were misappropriating Plaintiffs funds to pay Defendant Niño’s personal expenses. Defendants

knowingly misrepresented these facts orally during conference calls on or before January 30,

2019.

         57.    These facts were material to Plaintiffs in connection with their decisions to invest.

         58.    Defendants knew that all these material misrepresentations were false at the time

they communicated this information to Plaintiffs.

         59.    Plaintiffs would not have invested if Plaintiffs had known of these material

misstatements regarding the use of their funds.

         60.    Plaintiffs reasonably relied on these material misstatements and omissions, based

on, among other things, Defendants explicit assurances that Plaintiffs’ funds would be used to

fund the Non-Recourse Note.

         61.    Plaintiffs could not have discovered the truth of Defendants’ misstatements and

omissions through the exercise of ordinary diligence because the information was either kept

confidential or known only be Defendants.

         62.    Plaintiffs have lost approximately $4.01 million of their respective investment

funds.


                                                  10
         Case 1:20-cv-02770-ALC Document 10 Filed 04/29/20 Page 11 of 13



        63.     Because Defendants engaged in their fraudulent conduct willfully and

maliciously, and with the intent to damage Plaintiffs, Plaintiffs are entitled to an award of

damages, including punitive damages.

                                COUNT V – UNJUST ENRICHMENT

        64.     Plaintiffs repeat the allegations contained in Paragraphs 1 through 63 as if fully

set forth herein.

        65.     Defendants were unjustly enriched at Plaintiffs’ expense. Specifically,

Defendants diverted Plaintiffs’ investment funds in order to enrich themselves.

        66.     It is against equity and good conscience to permit Defendants to retain funds they

diverted for their own personal use, including the paying of Defendant Niño’s personal expenses.

        67.     As a direct and proximate result of Defendants’ wrongful diversion of Plaintiffs’

investment funds, Defendants have been unjustly enriched to Plaintiffs’ detriment.

        68.     Accordingly, Plaintiffs are entitled to a judgment in their favor for the full amount

by which Defendants have been unjustly enriched, in an amount to be determined at trial.

                                  DEMAND FOR JURY TRIAL

        Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiffs requests a
trial by jury in this matter.




                                                 11
        Case 1:20-cv-02770-ALC Document 10 Filed 04/29/20 Page 12 of 13



                                  DEMAND FOR RELIEF


       WHEREFORE, Plaintiffs respectfully request that this Court enter a judgment in favor

of Plaintiffs and against Defendants Prodigy Network, LLC, and Rodrigo Niño:


       a.     For actual damages in an amount to be proven at trial;

       b.     For interest and costs; and

       c.     For such other legal or equitable relief as the Court deems just and proper.

Dated: April 29, 2020
       Coral Gables, Florida

                                                HUNTER TAUBMAN FISCHER & LI LLC

                                                /s/ Mark David Hunter
                                                Mark David Hunter, Esquire
                                                New York Bar No. 4017331
                                                Jenny Johnson-Sardella, Esquire
                                                New York Bar No. 4225850
                                                2 Alhambra Plaza, Suite 650
                                                Coral Gables, Florida 33134
                                                Tel:      (305) 629-1180
                                                Fax:      (305) 629-8099
                                                E-mail:   mhunter@htflawyers.com
                                                          jsardella@htflawyers.com




                                               12
        Case 1:20-cv-02770-ALC Document 10 Filed 04/29/20 Page 13 of 13



                                 CERTIFICATE OF SERVICE

       I, Mark David Hunter, do hereby certify that on April 29, 2020, a true and correct copy of

the foregoing document was electronically filed and served. Notice of this filing will be sent by

e-mail to all parties by operation of the Court’s electronic filing system or by mail to anyone

unable to accept electronic filing as indicated on the notice of electronic filing. Parties may

access this filing through the Court’s CM/ECF System.




                                                       /s/ Mark David Hunter
                                                       Mark David Hunter




                                                 13
